IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 270 WAL 2021
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
 CHRISTOPHER ALBERT KOGER,                     :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of April, 2022, the Petition for Allowance of Appeal is

GRANTED, limited to the following issue as stated by Petitioner:

      (1) Did the Superior Court err in expanding this Court’s holding in
          Commonwealth v. Foster, 214 A.3d 1240 (Pa. 2019), and the statutory
          requirements related to probation conditions under 42 Pa.C.S. § 9754
          to not only probation but also parole cases?